MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                   FILED
      this Memorandum Decision shall not be                                Jul 29 2016, 9:06 am
      regarded as precedent or cited before any                                CLERK
      court except for the purpose of establishing                         Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEY FOR APPELLEE
      Thomas D. Seal                                           Steven F. Fillenwarth
      The Law Offices of Thomas D. Seal                        Fillenwarth & Associates
      Richmond, Indiana                                        Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Thomas D. Seal,                                          July 29, 2016
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               33A01-1512-DR-2368
              v.                                               Appeal from the Henry Circuit
                                                               Court
      Christine Seal,                                          The Honorable Kit C. Dean Crane,
      Appellee-Plaintiff                                       Judge
                                                               Trial Court Cause No.
                                                               33C02-0305-DR-22



      Pyle, Judge.


                                       Statement of the Case
[1]   Thomas D. Seal (“Husband”) appeals the trial court’s order clarifying his

      settlement agreement, which was entered into pursuant to the dissolution of his


      Court of Appeals of Indiana | Memorandum Decision 33A01-1512-DR-2368 | July 29, 2016         Page 1 of 9
      marriage, with his former wife, Christine Seal (“Wife”). In a stipulation

      amending their settlement agreement, Husband and Wife agreed to a formula

      for distributing Husband’s military retirement pay. Husband was then allowed

      to retire earlier than expected due to the enactment of a federal statute. He

      requested a clarification from the trial court regarding whether his early

      retirement pay was subject to the distribution formula to which he had agreed.

      The trial court ruled that it was.


[2]   On appeal, Husband argues that his early retirement pay should not be subject

      to the distribution formula for his retirement pay because the settlement

      agreement provided that he would receive all retirement benefits accrued after

      his divorce from Wife. Because we conclude that Husband agreed to the

      distribution formula, and the terms of the distribution formula are clear and

      unambiguous, we affirm the trial court’s interpretation that Husband’s early

      retirement benefits are subject to the distribution formula.


[3]   We affirm.


                                                     Issue
              Whether the trial court erred in determining that Husband’s early
              retirement pay was subject to distribution according to the terms of
              his modified settlement agreement.

                                                     Facts
[4]   Husband and Wife were married on June 2, 1982. At that time, Husband had

      been serving in the United States Air Force (“Air Force”) for seven years. He



      Court of Appeals of Indiana | Memorandum Decision 33A01-1512-DR-2368 | July 29, 2016   Page 2 of 9
      continued serving in the Air Force and Air Force Reserves throughout his

      marriage to Wife and until he retired in 2010 at the age of fifty-nine.


[5]   On March 7, 2003, prior to Husband’s retirement, Wife filed for a dissolution of

      the marriage. She and Husband entered into a property settlement agreement

      (“Agreement”) that the trial court later incorporated into the decree of

      dissolution of marriage that it issued on July 7, 2003 (“Dissolution Decree”).

      In the Agreement, Husband and Wife specified that they would each be entitled

      to “50% of the benefit accrued under Husband’s Air Force pension as of March

      7, 2003” and that “Husband [was] entitled to all benefits accrued after March 7,

      2003.” (App. 10).


[6]   Subsequently, Congress passed the National Defense Authorization Act for

      Fiscal Year 2008 (“the NDAA”) in January 2008, which reduced the age at

      which some military reservists could retire. See 10 U.S.C. § 12731 (2014). The

      NDAA specified that for each ninety days a reservist spent on active duty after

      January 28, 2008, and in the same fiscal year, that reservist might be eligible for

      a three-month reduction in his or her retirement qualification age. 10 U.S.C. §

      12831(f)(2)(A). After this statute was enacted, Husband served on active duty

      from October 2008 until January 2010.


[7]   On January 5, 2009, almost six years after the entry of the Agreement and

      Dissolution Decree, the parties stipulated to modifying the Dissolution Decree

      on the subject of Husband’s military retirement pay. In their stipulation

      (“Stipulation”), they agreed to add the following paragraph to their original


      Court of Appeals of Indiana | Memorandum Decision 33A01-1512-DR-2368 | July 29, 2016   Page 3 of 9
      Dissolution Decree “[i]n an effort to modify the said decree of dissolution in a

      manner that will be acceptable to the Defense Finance and Accounting Service

      (DFAS):”


              The parties were married for ten (10) years or more while the
              Husband . . . performed ten (10) years or more of military service
              creditable for retirement purposes.[] The Wife . . . is awarded a
              percentage of the Husband’s . . . disposable military retirement
              pay, to be computed by multiplying Fifty Percent (50%) . . . times
              a fraction, the numerator of which is 2,545 reserve retirement
              points earned during the period of marriage, divided by the
              Husband’s . . . total number of reserve retirement points earned.
              For the purpose of this computation, the Husband’s [], military
              pay is defined as the disposal military retired pay the member
              would have received had the member become eligible to receive
              military retired pay on March 4, 2017 at the rank of Lieutenant
              Colonel [] with 2,545 reserve retirement points and 21 years of
              service for basic pay purposes.

      (App. 14-15). The trial court approved this Stipulation the next day, January 6,

      2009.


[8]   Thereafter, on August 24, 2015, Husband filed a motion with the trial court

      requesting a clarification of the terms of the Dissolution Decree and Stipulation

      in light of the NDAA. He noted that, if he had not served on active duty in the

      military after Congress had enacted the NDAA, he would not have been able to

      retire until he was sixty years old. As he did serve on active duty, he became

      eligible to receive his military reserve retirement pay in March 2016 when he

      was fifty-nine years old. Because his active duty service, which was the

      prerequisite for this eligibility, occurred after his marriage to Wife ended, he


      Court of Appeals of Indiana | Memorandum Decision 33A01-1512-DR-2368 | July 29, 2016   Page 4 of 9
       requested a clarification in his motion regarding whether his early retirement

       pay was subject to division according to the formula he and Wife had

       established in the Stipulation.


[9]    On October 14, 2015, the trial court issued an order clarifying the Dissolution

       Decree. It determined that if Husband applied for, and received, early

       retirement benefits, those benefits should be divided between him and Wife

       according to the Stipulation’s formula. The trial court reasoned that nothing in

       the NDAA required Husband to retire early, so an early retirement was a

       voluntary act on his part.


[10]   On October 23, 2015, Husband filed a motion for reconsideration.1 The trial

       court granted the motion, set aside its previous order clarifying the Dissolution

       Decree, and allowed Wife twenty days to file a response to Husband’s motion

       for clarification. On December 29, 2015, after receiving Wife’s response to

       Husband’s motion, the trial court issued an order concluding that Husband’s

       August 2015 motion for an interpretation of the Stipulation had instead been an

       attempt to modify the Stipulation. The trial court then denied the motion,

       concluding that:

               Pursuant to the Stipulation, Wife is to receive a fraction of
               Husband’s military retirement. The numerator of the fraction is
               2,545 and the denominator is the total number of points earned
               during his military career. The Stipulation further states that for



       1
        Husband did not include a copy of his motion for reconsideration in his Appendix, so it is not clear what
       his exact arguments were.

       Court of Appeals of Indiana | Memorandum Decision 33A01-1512-DR-2368 | July 29, 2016              Page 5 of 9
               the purpose of this computation, Husband’s military pay is
               defined as the disposable military retired pay Husband would
               have received if he became eligible to receive military retired pay
               on March 4, 2017 at the rank of Lieutenant Colonel (0-5) with
               2,545 retirement points and 21 years of service. The purpose of
               this language is to very clearly and very specifically describe the
               benefit itself. It is not describing the timing of the benefit. The
               Stipulation is very clear that Wife is to receive Husband’s
               disposable military retired pay. At the time the [S]tipulation was
               entered, Husband was on a specific course of conduct in order to
               receive early payment of his military retirement pay. If the
               payment of Husband’s military retirement was to start at any
               other date than the date Husband begins to receive his pension
               benefit, as specific as the document is, it would have specifically
               stated that. It did not. Further, it is clear from the Stipulation
               that the reference to the definition of Husband’s military pay “as
               the disposable military pay Husband would have received if he
               became eligible to receive military retired pay on March 4, 2017
               at the rank of Lieutenant Colonel (0-5) with 2,545 retirement
               points and 21 years of service,” is to assist DFAS in determining
               the denominator of the coverture fraction and the benefit amount
               to multiply by the coverture fraction. At the time of the
               Stipulation, the parties did not know how much longer
               [Husband] would be in the military[;] nor did they know how
               many more retirement points he would accumulate. This
               language is commonly used in dividing military pensions when
               the Service[]member has not retired at the time of the Decree.

       (App. 35-36). Husband now appeals.


                                                   Decision
[11]   On appeal, Husband argues that the trial court erred in determining that he has

       to distribute part of his early military retirement pay to Wife. As in his August

       2015 motion for clarification, he asserts that this extra year of pay is an amount


       Court of Appeals of Indiana | Memorandum Decision 33A01-1512-DR-2368 | July 29, 2016   Page 6 of 9
       that he earned solely through his employment after he and Wife divorced.

       Accordingly, he argues that he should not have to pay part of that benefit to

       Wife under the Dissolution Decree, because the decree provides that “Husband

       is entitled to all benefits accrued after March 7, 2003,” the date that Wife filed

       for a dissolution of the marriage. (App. 10).


[12]   In Indiana, divorcing parties are permitted to draft their own settlement

       agreements. Whittaker v. Whittaker, 44 N.E.3d 716, 719 (Ind. Ct. App. 2015).

       Such agreements are contractual in nature and, once incorporated into the trial

       court’s final order, become binding on the parties. Id. When we review the

       construction of the terms of a written contract, our standard of review is de

       novo. Id. We apply the general rules applicable to the construction of

       contracts. Id. That is, unless the terms of the contract are ambiguous, they are

       to be given their plain and ordinary meaning. Id. Clear and unambiguous

       terms in the contract are deemed conclusive, and when they are present we will

       not construe the contract or look to extrinsic evidence but will merely apply

       those provisions. Id. Terms are not ambiguous merely because the parties

       disagree as to the proper interpretation of those terms. Shorter v. Shorter, 851
N.E.2d 378, 383 (Ind. Ct. App. 2006). Further, we must review contracts as a

       whole and construe the language in a contract so as not to render any words,

       phrases, or terms ineffective or meaningless. State Farm Fire & Cas. Co. v. Riddell

       Nat. Bank, 984 N.E.2d 655, 658 (Ind. Ct. App. 2013), trans. denied. We will

       attempt to harmonize the provisions of a contract rather than interpret the

       provisions as conflicting. Id.

       Court of Appeals of Indiana | Memorandum Decision 33A01-1512-DR-2368 | July 29, 2016   Page 7 of 9
[13]   Here, the parties have two written agreements: the Agreement and the

       Stipulation. The Stipulation amended the Agreement to add the distribution

       formula as a means of calculating the proper distribution for Husband’s

       retirement payments. Husband argues that this formula should not apply to his

       early payments, but he does not cite to any legal authority to support that

       argument other than the Agreement’s provision that he, alone, is entitled to all

       benefits accrued after March 7, 2003. In other words, he essentially asks us to

       determine that the Agreement, but not the Stipulation, applies to his early

       retirement payments.


[14]   We conclude that such an interpretation would contradict the Stipulation’s

       clear and unambiguous terms, to which Husband agreed. The Stipulation

       clearly states that its purpose is to “modify the said decree of dissolution in a

       manner that will be acceptable to the Defense Finance and Accounting Service

       (DFAS).” (App. 14). Thus, the Stipulation is a modification of the Agreement,

       not an alternative to the Agreement.


[15]   Moreover, the Stipulation’s terms clearly and unambiguously apply to all of

       Husband’s retirement payments. Specifically, it provides that:


               The Wife . . . is awarded a percentage of the Husband’s . . .
               disposable military retirement pay, to be computed by
               multiplying Fifty Percent (50%) . . . times a fraction, the
               numerator of which is 2,545 reserve retirement points earned
               during the period of marriage, divided by the Husband’s . . . total
               number of reserve retirement points earned. . . .




       Court of Appeals of Indiana | Memorandum Decision 33A01-1512-DR-2368 | July 29, 2016   Page 8 of 9
       (App. 14-15). As the trial court noted, this formula clearly omits any limits

       based on the timing of the retirement benefits. We also find it significant that

       Husband agreed to this formula after Congress enacted the NDAA and after he

       had already begun his active service. If he had intended his early retirement

       pay to be exempt from this formula, he could have explicitly agreed to such an

       exemption, but he did not do so.


[16]   Accordingly, in light of the clear language of the Agreement and Stipulation,

       we agree with the trial court that all of Husband’s retirement pay is subject to

       the distribution formula to which he agreed, regardless of when he receives that

       pay.2 Thus, the trial court did not err in interpreting the Agreement and

       Stipulation.3


[17]   Affirmed.


       Kirsch, J., and Riley, J., concur.




       2
        Notably, it also appears that the Stipulation formula was designed to account for Husband’s right to any
       benefits he accrued after his marriage to Wife because the fraction in the formula operates to reduce her share
       of his disposable retirement pay in the event that he accrues retirement points beyond the points he had
       accrued at the end of their marriage.
       3
         We also note that, as the trial court concluded, to the extent that Husband argues that his pay should not be
       subject to the formula he agreed to in the Stipulation, he is requesting a modification of the Stipulation
       because such an interpretation would contradict its clear terms. A settlement agreement incorporated into a
       final dissolution decree and order may not be modified unless the agreement so provides or the parties
       subsequently consent. Ring v. Ring, 51 N.E.3d 1245, 1248 (Ind. Ct. App. 2016). Because Husband and Wife
       have not agreed to such a modification, the trial court also did not err in denying a modification. See id.

       Court of Appeals of Indiana | Memorandum Decision 33A01-1512-DR-2368 | July 29, 2016                Page 9 of 9